Name: Council Regulation (EEC) No 504/86 of 25 February 1986 on transitional arrangements for trade between Spain and the other Member States and between Spain and third countries in glucose and lactose covered by Regulation (EEC) No 2730/75 and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783/75
 Type: Regulation
 Subject Matter: processed agricultural produce;  beverages and sugar;  trade;  trade policy;  Europe
 Date Published: nan

 No L 54/ 54 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION No 504/86 of 25 February 1986 on transitional arrangements for trade between Spain and the other Member States and between Spain and third countries in glucose and lactose covered by Regulation (EEC) No 2730/75 and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783/75 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, products with third countries cannot be prevented ; whereas during the transitional period, arrangements in ­ volving a mechanism to offset price differences will be applicable both to glucose and lactose covered by Regu ­ lation (EEC) No 2730/75 and to albumin and lactalbu ­ min covered by Regulation (EEC) No 2783/75 ; Whereas arrangements corresponding to those provided for in Article 259 (2) of the Act of Accession should be applied with regard to the products in question, Having regard to the Act of Accession of Spain and of Portugal and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Whereas in regard to trade in agricultural products be ­ tween the Community of Ten and Spain and between that country and third countries , the Act of Accession provides for transitional arrangements involving essen ­ tially the introduction of a mechanism to offset price dif ­ ferences ; whereas the arrangements applicable to trade in agricultural products between Spain and Portugal are those laid down in Regulation (EEC) No 3792/ 85 ('), adopted pursuant to Articles 88 and 259 of the Act of Accession ; Whereas in contrast to the situation for other products resulting from the processing of agricultural products but not listed in Annex II to the Treaty establishing the European Economic Community, the Act of Accession made no transitional arrangements for trade between Spain and the Community of Ten, Portugal and third countries in glucose and lactose covered by Regulation (EEC) No 2730/75 (2) and ovalbumin and lactalbumin covered by Regulation (EEC) No 2783 /75 (3); whereas in the case of Portugal such arrangements were however provided for by Article 259 (2) of the Act of Accession ; Article 1 1 . The compensatory amounts applicable to the corres ­ ponding agricultural products shall be applicable , in accordance with the same rules as for these products, to trade in glucose and lactose covered by Regulation (EEC) No 2730/75 and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783 / 85 between the Community as constituted on 31 December 1985 and Spain and between Spain and third countries . 2 . As far as ovalbumin and lactalbumin are concerned : (a) for the purposes of paragraph 1 'corresponding agri ­ cultural products ' shall mean eggs in shell falling within subheading 04.05 A I b) of the Common Customs Tariff; (b) the compensatory amounts applicable to these latter products shall be multiplied by the coefficient laid down in Article 2 ( 1 ) of Regulation (EEC) No 2783 /75 . 3 . Article 78 of the Act of Accession shall be appli ­ cable to glucose covered by Regulation (EEC) No 2730/75 . 4 . Regulation (EEC) No 3792/ 85 shall be applicable to trade in the products referred to in paragraph 1 be ­ tween Spain and Portugal . Article 2 The detailed rules of application of Article 1 or any pro ­ visions necessary to prevent, in the application of this Whereas the market in certain products listed in Annex II to the Treaty establishing the European Economic Community (glucose falling within subheading 17.02 B II and lactose falling within subheading 17.02 A II of the Common Customs Tariff, and eggs in shell) is largely dependent on the market in the abovementioned pro ­ ducts ; whereas therefore the risks of an imbalance detri ­ mental to trade in the said products of Annex II between Spain and the Community of Ten and Portugal , and serious risks of deflection of traffic in trade in these (') OJ No L 367 , 31 . 12 . 1985 , p . 7 . O OJ No L 281 , 1 . 11 . 1975 , p . 20 . ( 5) OJ No L 282 , 1 . 11 . 1975 , p . 104 . 1.3.86 Official Journal of the European Communities No L 54/55 Regulation, deflection of traffic in trade between Spain and the other Member States , shall be adopted, as the need arises , in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 /75 of the Council of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Re ­ gulation (EEC) No 3768 / 85 (2), or, as appropriate , the corresponding articles of the Regulations on the com ­ mon organization of the markets in eggs and in milk and milk products . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 .